Citation Nr: 0205439	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-43 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

The propriety of the initial 10 percent rating assigned 
following a grant of service connection for the residuals of 
a right eyebrow laceration and facial scars.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1991 to January 
1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO that, in pertinent part, had granted service connection 
for the residuals of a right eyebrow laceration and assigned 
a noncompensable rating, effective on January 17, 1996.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in January 1997.  

The case was remanded by the Board to the RO in September 
2000 for additional development of the record.

In a May 2000 statement, the veteran withdrew all issues on 
appeal, with the exception of the issue listed hereinabove as 
well as retroactive benefits for the injured and subsequently 
enucleated right eye.  

The Board noted in its September 2000 remand that the issue 
of an earlier effective date had been first addressed in an 
April 1999 Supplemental Statement of the Case, and pointed 
out that the veteran had been advised that he was to submit a 
Substantive Appeal regarding any issue not previously 
appealed.  The Board found that it was unclear as to whether 
a timely Substantive Appeal was submitted with regard to the 
issue of an earlier effective date.  As such, the matter was 
referred to the RO for appropriate action.  

In response, the RO sent a letter to the veteran in January 
2002 explaining that a review of the record demonstrated that 
the veteran had not filed a timely Substantive Appeal as to 
the issue of entitlement to an effective date prior to July 
8, 1997 for the assignment of an increased rating to 40 
percent for the service-connected right eye disability to 
include the residuals of trauma to the right eye and 
anatomical loss of the eye.  

The veteran was apprised of his appellate rights in this 
regard, but has not yet responded to the letter.

In a November 2001 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent rating, effective on September 5, 2000.  

In a February 2002 letter to the RO, the veteran submitted an 
informal claim of service connection for hypertension.  The 
Board refers this matter to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran's service-connected disability picture is 
shown to more nearly approximate that of moderate 
disfigurement due to the right eyebrow laceration scar and 
the other facial scarring with unsightly pigment 
discoloration of a likely marked degree.  

2.  Severe disfigurement due to the right eyebrow laceration 
scar and the other facial scarring is not currently 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but 
not higher, for the service-connected residual of the right 
eyebrow laceration and other facial scars have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.118 including Diagnostic Code 7800 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A careful review of the service medical records shows that 
the veteran was assaulted during service, causing 
considerable damage to his right eye.  

In an April 1996 rating decision, the RO granted service 
connection and assigned a 30 percent rating for residuals, 
trauma, right eye, light perception only, traumatic aphakia 
and retinal detachment.  In addition, service connection was 
established for right eyebrow laceration with a 
noncompensable evaluation assigned under Diagnostic Code 
7800, effective on January 17, 1996.  

In the April 1996 rating decision, the RO also granted 
service connection with noncompensable ratings for the 
residuals of a nasal fracture, for headaches and for right 
mandibular subcondylar fracture.  Finally, the RO determined 
that the veteran was entitled to special monthly compensation 
for loss of use of one eye having only light perception.  

In July 1996, the veteran requested an increase in disability 
compensation based on his disfiguring scars.  

The veteran was afforded a VA scars examination in November 
1996.  The veteran reported that his scars occasionally 
became irritated, reddened and pruritic.  Most symptomatic 
were the scars on the right upper eyelid.  

On examination, the veteran had a 3 cm x 7mm flat, flesh-
colored linear scar overlying the right mandible.  
Additionally, he had an ill-defined hypo and hyperpigmented 
flesh colored to pink flat scars overlying his nasal bridge 
infraorbitally and over his right upper eyelid.  There was no 
evidence of keloid formation, active inflammation or 
ulceration.  There were nontender on palpation.  The 
diagnosis was that of multiple facial scars.  

In an April 1997 rating decision, the RO added "facial 
scars" to the previously service-connected right eyebrow 
laceration, rated as noncompensable under Diagnostic Code 
7800.  The RO also increased this rating to 10 percent under 
Diagnostic Code 7800, effective on January 17, 1996.  

The veteran maintains that an increased rating in excess of 
10 percent is warranted for the service-connected scars.  

The medical records show that the veteran had his right eye 
surgically enucleated in July 1997.  A VA examination of the 
right eye was conducted after the enucleation in July 1997.  
The examiner noted a well fit prosthesis in the right orbit 
with a quiet socket.

The veteran was afforded a VA examination for scars in May 
2001.  The examiner noted unsightly mild pigmentation, bluish 
in color, just beneath the right eye.  There was no visible 
scarring noted over the eyebrow.  There was no inflammation, 
edema or keloid formation.  

The diagnosis was that of pigment discoloration of the right 
lower orbital area.  The VA examiner noted that there was no 
disfigurement from the facial scarring, but that there was 
cosmetic discoloration that was unsightly.  The examiner also 
indicated that there was no marked deformity of the right 
eyelids, lips or auricles.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2001).  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

The veteran's facial scars are rated pursuant to 38 C.F.R. 
§ 4.118, including Diagnostic Code 7800.  

Diagnostic Code 7800 provides for a noncompensable evaluation 
for slight, disfiguring scars of the head, face or neck.  A 
10 percent evaluation requires moderate, disfiguring scars of 
the head, face or neck.  

A 30 percent rating is warranted for severe, disfiguring 
scars of the head, face or neck, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  

A 50 percent rating requires complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  

The Diagnostic Code also notes that a 10 percent rating under 
Diagnostic Code 7800 may be increased to 30 percent or the 30 
percent rating may be increased to 50 percent if there is 
marked discoloration, color contrast, or the like in addition 
to tissue loss and cicatrization.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).  

In this case, the examiners in November 1996 and May 2001 
found that the veteran had facial scars, but at no time did 
either examiner indicate that the veteran's facial scars were 
severely disfiguring.  

In fact, the RO has assigned a 10 percent rating in this case 
based on moderate disfigurement due to the residual facial 
scarring.  

However, the Board notes that the examiner in May 2001 
indicated that the veteran had unsightly cosmetic 
discoloration under the right eye.  The regulations, in this 
regard, call for an increase from 10 percent to 30 percent 
for marked discoloration under Diagnostic Code 7800.  

In light of the foregoing, the Board finds that an increased 
rating to 30 percent, but not more, for the service-connected 
facial scars is warranted as the service-connected disability 
picture more nearly approximates that consistent with 
moderately disfiguring scars with marked discoloration as 
required under the provisions of 38 C.F.R. § 4.118, including 
Diagnostic Code 7800.  

In this regard, the Board also points out that as the medical 
evidence of record does not show that the veteran's facial 
scars are productive of severe disfigurement.  Thus, a rating 
in excess of 30 percent is not warranted in this case.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected facial scars as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds in this regard that the 
veteran's service-connected disability is shown to have 
warranted the assignment of a 30 percent rating during the 
entire course of this appeal.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

Although the RO did not discuss the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The record shows that the veteran 
was notified of the RO's decisions.  The Statement of the 
Case and subsequent Supplemental Statements of the Case, 
informed the veteran that medical evidence regarding the 
severity of the disability was needed.  VA has met its duty 
to inform the veteran.  

The Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A. The veteran has not referenced any unobtained evidence 
that might aid his claim. The RO has requested all relevant 
(treatment) records identified by the veteran, and the 
veteran was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.  





ORDER

An increased rating of 30 percent for the service-connected 
residuals of the right eyebrow laceration and other facial 
scars is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

